Case 8:16-cv-00966-TJH-PJW Document 261 Filed 03/17/21 Page 1 of 6 Page ID #:15029




                                                             JS-6
 Case 8:16-cv-00966-TJH-PJW Document 261 Filed 03/17/21 Page 2 of 6 Page ID #:15030



 1   federal, California, Colorado, Florida, Georgia, Illinois, Michigan, Ohio, Tennessee,
 2   Texas, Utah, and Washington laws. In July, 2018, the parties stipulated to dismiss
 3   Plaintiffs’ Colorado and Georgia claims.
 4         On March 29, 2019, Plaintiffs moved for class certification on their breach of
 5   implied warranty, consumer protection, and fraudulent concealment claims for Class
 6   Cars leased or purchased in California, Florida, Illinois, Michigan, Tennessee, Texas,
 7   Utah, and Washington. Plaintiffs sought to uniformly apply California law to all
 8   putative class members, arguing that the common law and statutes of those states were
 9   substantially similar to the following California laws: (1) Song-Beverly Consumer
10   Warranty Act, Cal. Civ. Code §§ 1790, et seq. [“Song-Beverly”]; (2) Consumers
11   Legal Remedies Act, Cal. Bus. & Prof. Code §§ 1750, et seq.; (3) False Advertising
12   statute, Cal. Bus. & Prof. Code § 17500; (4) Unlawful Business Practices statutes, Cal.
13   Bus. & Prof. Code §§ 17200, et seq; and (5) common law fraud. Plaintiffs, also,
14   sought certification on their derivative federal implied warranty claim under the
15   Magnuson-Moss Warranty Federal Trade Commission Improvement Act, 15 U.S.C.
16   §§ 2301, et seq. [“Magnuson-Moss”].
17         On May 19, 2020, the Court denied the motion for class certification because,
18   inter alia: (1) Plaintiffs failed to establish that California law could be uniformly
19   applied to all putative class members and all Class Cars because Plaintiffs failed to
20   meaningfully analyze whether the statutes of the other states are substantially similar
21   to California’s statutes; and (2) Plaintiffs failed to meaningfully analyze whether the
22   class should be certified under any other state’s laws. Nevertheless, the Court held that
23   certification was proper for Plaintiffs’ Song-Beverly and Magnuson-Moss claims for
24   Class Cars acquired in California. However, the Court recognized that if it “were to
25   certify only [Plaintiffs’ Song-Beverly and Magnuson-Moss claims] for California-
26   acquired Class Cars, the scope of Plaintiffs’ case would be drastically changed” and,
27   therefore, left it to Plaintiffs to decide whether to reduce the scope of their case.
28         On July 6, 2020, Plaintiffs Barry Braverman, Hakop Demirchyan, Joel Green,

                                                          Order and Judgment – Page 2 of 6
 Case 8:16-cv-00966-TJH-PJW Document 261 Filed 03/17/21 Page 3 of 6 Page ID #:15031



 1   Dr. Glynda Robertson, Edo Tsoar, and Peter Weinstein, who purchased their respective
 2   Class Cars in California, moved for class certification only as to their Song-Beverly and
 3   Magnuson-Moss claims. However, intervening Ninth Circuit precedent held that a
 4   Magnuson-Moss class claim may not be certified with fewer than 100 putative class
 5   members. Because Plaintiffs, here, sought to certify a class of fewer than 100 putative
 6   class members, they withdrew their request to certify their Magnuson-Moss claim.
 7   Consequently, on September 30, 2020, the Court granted the motion to certify only as
 8   to the Song-Beverly claim.
 9         Consequently, the only certified class claim, here, is Plaintiffs’ claim under
10   Song-Beverly. In addition, Plaintiffs’ individual claims based on California, Florida,
11   Georgia, Illinois, Michigan, Ohio, Tennessee, Texas, Utah, Washington, and federal
12   law remain pending.
13         BMW, now, moves for summary judgment as to all of Plaintiffs’ claims, while
14   Plaintiffs, now, move for partial summary judgment as to two of BMW’s affirmative
15   defenses. The Court will first consider whether Plaintiffs’ claims survive BMW’s
16   motion for summary judgment before it considers whether BMW’s affirmative defenses
17   are viable.
18         When considering a motion for summary judgment on a claim where the
19   nonmoving party has the burden of proof at trial, the motion will be granted if the
20   nonmoving party fails to produce evidence to establish a prima facie case. See Celotex
21   Corp. v. Catrett, 477 U.S. 317, 322, (1986). The moving party, however, has the
22   initial burden to show that the nonmoving party does not have enough evidence to
23   establish a prima facie case. See Williams v. Gerber Prods. Co., 552 F.3d 934, 938
24   (9th Cir. 2008). If the moving party’s burden is met, then the burden shifts to the
25   nonmoving party to establish, with admissible evidence, a prima facie case. See
26   Celotex, 477 U.S. at 322. BMW has satisfied its initial burden and, therefore, the
27   burden shifts to Plaintiffs to establish a prima facie case for each of their claims.
28         At this juncture, the Court cannot weigh evidence or make credibility

                                                          Order and Judgment – Page 3 of 6
 Case 8:16-cv-00966-TJH-PJW Document 261 Filed 03/17/21 Page 4 of 6 Page ID #:15032



 1   determinations. Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986). Further, the
 2   Court must accept the nonmoving party’s facts as true and draw all reasonable
 3   inferences in that party’s favor. Liberty Lobby, 477 U.S. at 255.
 4         As the Court noted, above, the overarching theory as to all of Plaintiffs’ claims
 5   is that the Class Car contains a design defect and that BMW omitted, or otherwise
 6   concealed, the defect from consumers in an effort to sell or lease the Class Car for
 7   more money than it is actually worth. Accordingly, the threshold issue as to all of
 8   Plaintiffs’ claims is whether the Class Car contained a design defect. See Kramer v.
 9   Toyota Motor Corp., 668 F. App’x. 765, 766 (9th Cir. 2016).
10         In support of their contention that the Class Car contained a design defect,
11   Plaintiffs relied on, inter alia, the opinion of their engineering expert, Patrick Donahue,
12   and their own declarations that they experienced the sudden deceleration. However,
13   Plaintiffs’ proffered evidence falls short of proving that the Class Car contained a
14   design defect.
15         Donahue did not opine that the Class Car’s design was defective. Rather, he
16   opined only that the Class Car was designed to function as Plaintiffs’ alleged – that at
17   a certain battery charge level and in certain driving conditions, the Class Car would
18   decelerate. Donahue did not opine that such a design was defective and, indeed, stated
19   that he was not opining as to whether the design was defective. In response to BMW’s
20   argument that Donahue failed to offer a design defect opinion, Plaintiffs pointed the
21   Court to excerpts of Donahue’s deposition transcript, wherein Donahue testified that
22   the deceleration he experienced “was quite significant when [he] drove” an exemplar
23   Class Car, and that there are “certain situations where this performance could present
24   some safety problems.”
25         However, the deposition transcript excerpts were not properly authenticated
26   because the court reporter’s certification is missing. See Orr v. Bank of Am., NT &
27   SA, 285 F. 3d 764, 774 (9th Cir. 2002). Plaintiffs’ attorney’s declaration that the
28   proffered excerpts are a true and correct copy of portions of Donahue’s deposition

                                                           Order and Judgment – Page 4 of 6
 Case 8:16-cv-00966-TJH-PJW Document 261 Filed 03/17/21 Page 5 of 6 Page ID #:15033



 1   transcript is insufficient. See Kucuk v. Central Washington University, 778 F. App’x.
 2   525, 526 (9th Cir. 2019). Plaintiffs, also, failed to satisfy their alternative burden of
 3   demonstrating that this evidence could be presented in an admissible form at trial. See
 4   Fed. R. Civ. P. 56 advisory comm. Note to 2010 amendment. Consequently, the
 5   Court need not consider Donahue’s unauthenticated deposition transcript excerpts. See
 6   Sweet People Apparel, Inc. v. Phoenix Fibers, Inc., 748 F. App’x. 123, 124 (9th Cir.
 7   2019). Nevertheless, even if, arguendo, the Court were to consider those excerpts,
 8   Donahue testified only that the Class Car functioned the way that it was designed – he
 9   did not testify that the design was defective.
10         Plaintiffs, also, argued that an expert’s opinion that the design is defective is not
11   required to establish a prima facie case, and that they had sufficiently carried their
12   burden of proving the alleged design defect based on, inter alia, their own personal
13   experiences. The Court disagrees. Whether a car is defectively designed is “beyond
14   the common knowledge of the average layman.” See generally, Torres v. Taser
15   Intern., Inc., 277 F. App’x. 684, *2 (9th Cir. 2008). Even if, arguendo, expert
16   testimony were not required to prove a design defect, the other evidence Plaintiffs
17   proffered prove only that the Class Cars operate as Plaintiffs alleged – again, falling
18   short of establishing that the design was defective.
19         Because Plaintiffs failed to establish a prima facie case that the Class Car
20   contained a design defect, they, also, failed to establish a prima facie case for any of
21   their claims. See Kramer, 668 F. App’x. at 766.
22         Consequently, Plaintiffs’ motion for partial summary judgment challenging the
23   sufficiency of BMW’s affirmative defenses is moot.
24

25         Accordingly,
26

27         It is Ordered that BMW’s motion for summary judgment be, and hereby is,
28   Granted.

                                                            Order and Judgment – Page 5 of 6
Case 8:16-cv-00966-TJH-PJW Document 261 Filed 03/17/21 Page 6 of 6 Page ID #:15034
